PRICE, Judge.
The facts giving rise to the issues on this appeal are identical to those recited in Bossier Millwork & Supply Company v. D. & R. Construction Company, Inc., La.App., 245 So.2d 414.
The cases were tried jointly in the district court on issues that were common to both, and this appeal also involves the sole question of the correctness of the trial court judgment holding John R. Duncan personally liable for the- debt of the corporate entity, D. & R. Construction Company, which was resolved adversely to appellant in the decision rendered by this court in the above cited case.
Gang Nail Truss Company of Shreveport, Inc. filed this action to recover the *418sum of $528.78 for materials furnished to D. & R. Construction Company, Inc., and the sum of $59.37 owing to Shreveport Sash & Door Company, Inc., which account had been assigned to this plaintiff. Recognition and enforcement of liens filed on Lot 49 of Greenacres Subdivision, Unit 7, of Bossier City, was requested.
As in the companion case referred to, American Title Insurance Company filed an intervention and third party action against D. & R. Construction Company, Inc., its in-corporators, John R. Duncan and Kenneth Neal Roberts, asking that they be held liable in solido for any amount American Title Insurance Company is required to pay under its insurance contract protecting the property insured from inchoate liens.
Judgment was rendered on the main demand as prayed for by plaintiff and on the third party demand against D. & R. Construction Company, Duncan and Roberts, for the same amount.
Duncan is the sole appellant from this judgment. The specification of error and issues being identical to those in the Bossier Millwork & Supply Company v. D. & R. Construction Company, et al., case, supra, for the reasons set forth in our opinion in that case, the judgment appealed from in this cause is affirmed at appellant’s cost.